ON MOTION FOR REHEARING
LETTS, Judge.
We grant the rehearing motion. Our opinion filed November 28, 1984 is substituted by the following:
The Writ of Prohibition is granted on the authority of State v. Littlefield, 457 So.2d 558 (Fla. 4th DCA 1984). Nevertheless, because the issue presented here arises frequently and has considerable impact on the administration of justice, we certify the following question of great public importance:
IS THE CONVENIENCE TO THE STATE OF TRYING CODEFENDANTS TOGETHER A SUFFICIENT REASON IN AND OF ITSELF TO EXTEND AN OBJECTING DEFENDANT’S SPEEDY TRIAL TIME AND DENY A MOTION TO SEVER WHEN A DELAY IS NECESSARY TO ACCOMMODATE A CO-DEFENDANT?
This cause is remanded with instructions to discharge the petitioner.
HERSEY and DELL, JJ., concur.